IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-20058
                         Conference Calendar



IVO NABELEK,

                                          Petitioner-Appellant,

versus

DENISE COLLINS, Judge,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-4083
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ivo Nabelek (“Nabelek”), Texas state prisoner #669748,

appeals the district court’s dismissal of his writ of mandamus

petition for lack of jurisdiction.   Because his claims are not

cognizable for habeas review, Nabelek’s request for a certificate

of appealability (COA) is DENIED AS UNNECESSARY.

     Nabelek argues that under 28 U.S.C. § 1651, the district

court has jurisdiction to order a Texas state court judge to rule


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20058
                                 -2-

on his pending motions.    Federal courts are empowered to "issue

all writs necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of law."

See 28 U.S.C. § 1651(a).   The relief requested by Nabelek would

not be in aid of the jurisdiction of a federal court.

     The district court did not err in dismissing Nabelek’s

mandamus petition because the court lacked authority to issue a

writ of mandamus directing the state court to rule on Nabelek’s

pending motions.   See Moye v. Clerk, DeKalb County Superior

Court, 474 F.2d 1275, 1276 (5th Cir. 1973).

     Nabelek’s appeal presents no issue of arguable merit and is,

therefore, dismissed as frivolous.    See 5TH CIR. R. 42.2.

     DENY COA AS UNNECESSARY; APPEAL DISMISSED AS FRIVOLOUS.